UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): February 11, 2008 RUDY NUTRITION(Exact name of registrant as specified in its charter) Nevada 000-32849 11-2751630 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation) Identification No.) P.O. Box 93507, Las Vegas, NV 89118(Address of principal executive offices, including zip code) (866)783-9738(Registrant's telephone number, including area code) AccuPoll Holding Corp (Former Name) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 2: FINANCIAL INFORMATION Item 2.01Completion Of Acquisition Or Disposition Of Assets On February 11, 2008, Rudy Nutrition (“Nutrition”) completed the acquisition (“Acquisition”) of Rudy Beverage, Inc. (“Rudy”).With the acquisition of RBI, Rudy has become a manufacturer of health conscious beverages. Under the terms of the acquisition, Rudy issued 35,000,000 shares (“Rudy Shares”) of its restricted common stock in exchange for 100% of the issued and outstanding shares of RBI. RBI was incorporated in Nevada in November 2005 to develop and sell health conscious beverages as an alternative to sugar laden sodas and sports drinks.With some professional assistance, RBI developed “Rudy Revolution” to target the active individual and “Rudy Flying Colors” for children.Both formulas included a beneficial mixture of vitamins, electrolytes, carbohydrates and utilized xylitol as an alternative sweetener. Item 3.02Unregistered Sales Of Equity Securities In connection with the transaction described in Item 2.01 above, Rudy issued the 35,000,000 Rudy Shares of its restricted common stock, effective as of February 11, 2008.The issuance was exempt from registration requirements pursuant to Section 4(2) of the Securities Act of 1933, as amended. Item 5.01Changes In Control Of Registrant 1.See Item 2.01 above.The three (3) shareholders of RBI acquired an aggregate of 35,000,000 shares of restricted Rudy common stock, in connection with the Acquisition.Prior to the issuance of the shares, Rudy had approximately 43,300 shares outstanding as a result of a 9000 to 1 reverse stock split which became effective on January 21, 2008.The Rudy Shares currently represent in excess of 99.5% of the outstanding shares of the common stock of Rudy. 2.Applicable Form 10SB information pursuant to Item 5.01(8) is set forth below as follows: (A)Business:Rudy
